DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 28, 2020 is being considered by the examiner.
Drawings
The drawings were received on December 28, 2020.  These drawings are accepted.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, which is the closest prior art to the invention of the claims, does not anticipate nor render obvious the claim limitations, in combination with all the other claim limitations, “a phase distribution data creation unit configured to compare amplitudes between the two AC components obtained by causing the first backscattered light generated at the points of the plurality of optical fibers under test to interfere with the other light and select, for each of the points, phase data regarding an AC component of the two AC components having a larger amplitude to create phase distribution data with the phase data arranged over time” (claim 1); “a phase distribution data creation unit configured to compare amplitudes between the two AC components obtained by causing the first backscattered light and the second backscattered light to interfere with the other light respectively and select, for each of the points, phase data regarding an AC component of the two AC components having a larger amplitude to create phase distribution data with the phase data arranged over time” (claim 3); “causing the first backscattered light generated at the points of the plurality of optical fibers under test to interfere with another light having an optical frequency different from an optical frequency of the first test light pulse to obtain two AC components and determining a phase constant difference from the two AC components; comparing amplitudes between the two AC components obtained by causing the first backscattered light generated at the points of the plurality of optical fibers under test to interfere with the other light and selecting, for each of the points, phase data regarding an AC component of the two AC components having a larger amplitude to create phase distribution data with the phase data arranged over time” (claim 5); “to generate first backscattered light and second backscattered light at points of the optical fiber under test and heterodyne-detecting the first backscattered light and the second backscattered light to measure vibration applied to positions of the optical fiber under test, the distributed optical fiber vibration measurement method comprising: causing the first backscattered light and the second backscattered light to interfere respectively with another light having an optical frequency different from optical frequencies of the first test light pulse and the second test light pulse to obtain two AC components and determining a phase constant difference from the two AC components; comparing amplitudes between the two AC components obtained by causing the first backscattered light and the second backscattered light to interfere with the other light respectively and selecting, for each of the points, phase data regarding an AC component of the two AC components having a larger amplitude to create phase distribution data with the phase data arranged over time” (claim 6). The prior art of record, which is the closest prior art to the invention of the instant claims, fails to disclose such limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention. As such, claims 1, 3, 5 and 6 are patentably distinct over the prior art and are allowed. Claims 2 and 4 are allowed at least in view of their ultimate dependency upon an allowed independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okamoto et al. (US 2021/0215532); Wei et al. (US Patent 9,841,301); Godfrey (US Patent 9,746,393); Lewis et al. (US Patent 9,435,668), each of which disclose distributed optical fiber sensor systems and each fail to anticipate the instant claims for the reasons previously stated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874